          Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                                Case No. 17-40079-01-DDC

BRANDON VALERIUS (01),

            Defendant.
____________________________________


                                  MEMORANDUM AND ORDER

          This matter comes before the court on defendant Brandon Valerius’s pro se1 Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 115). Mr. Valerius requests the

court appoint counsel to assist him in filing his Motion for Compassionate Release. Doc. 115 at

6. The government filed a Response. Doc. 117. And Mr. Valerius filed a Reply. Doc. 118. For

reasons explained below, the court dismisses the motion for lack of subject matter jurisdiction

and denies Mr. Valerius’s request for counsel.

     I.      Background

          On August 23, 2017, a grand jury returned an Indictment charging Mr. Valerius with

conspiracy to distribute and possess with intent to distribute more than 50 grams of

methamphetamine violating 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 18 U.S.C. § 2. Doc. 1 at



1
        Because Mr. Valerius filed the current motion pro se, the court construes his filings liberally and
holds them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991). But the court does not become an advocate for the pro se party. Id.
Likewise, Mr. Valerius’s pro se status does not excuse him from complying with the court’s rules or
facing the consequences of noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir.
1994) (citing Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).
          Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 2 of 10




1–2. Mr. Valerius pleaded guilty to conspiracy to distribute more than 50 grams of

methamphetamine, violating 21 U.S.C. § 841(a)(1). Doc. 59 at 1. Mr. Valerius’s Presentence

Investigation Report (“PSR”) calculated his sentencing guidelines range as 188 to 235 months’

imprisonment. Doc. 87 at 30 (PSR ¶ 158). On June 11, 2018, the court sentenced Mr. Valerius

to 168 months’ imprisonment and five years’ supervised release. Doc. 96.

    II.      Request to Appoint Counsel

          Mr. Valerius asks the court to appoint counsel to assist filing his Motion for

Compassionate Release. Doc. 115 at 6. Mr. Valerius’s Motion for Compassionate Release asks

the court to reduce his sentence to time served because his health conditions present an

extraordinary and compelling reason during the COVID-19 pandemic under § 3582(c)(1)(A).

See Doc. 115.

          Under the District of Kansas’s Administrative Order 2020-8, motions for compassionate

release because of COVID-19 are referred to the Federal Public Defender’s (“FPD”) office for

review to determine whether the FPD will enter an appearance on behalf of the moving party.2

The FPD has not entered an appearance in this case nor has it notified the court that it intends to

enter an appearance in the case on Mr. Valerius’s behalf.

          “There is no constitutional right to counsel beyond the direct appeal of a criminal

conviction[.]” Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008); see also United States

v. Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (“No right to counsel extends to a

§ 3582(c)(2) motion.”). When exercising its “broad discretion” to decide whether to appoint


2
        In re: Order Establishing Protocol to Further Implement Standing Order 19-1 for Representation
of Defendants Seeking Compassionate Release Due to COVID-19 Under Section 603(b) of the First Step
Act, Administrative Order 2020-8, at ¶ 7 (D. Kan. May 27, 2020), http://ksd.uscourts.gov/index.php/local-
rule/no-20-8-order-establishing-protocol-to-further-implement-standing-order-19-1-for-representation-of-
defendants-seeking-compassionate-release-due-to-covid-19-under-section-603b-of-the-first-step-ac/


                                                   2
           Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 3 of 10




counsel to an indigent litigant, the district court “should consider a variety of factors, including

the merits of the litigant’s claims, the nature of the factual issues raised in the claims, the

litigant’s ability to present his claims, and the complexity of the legal issues raised by the

claims.” Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

           Applying the above factors, the court concludes Mr. Valerius does not deserve appointed

counsel for his current endeavor. As explained below, Mr. Valerius’s motion lacks merit. And,

Mr. Valerius’s motion is not legally or factually complex. He adequately has presented his claim

with his motion. So, the court denies Mr. Valerius’s request to appoint counsel.

    III.      Legal Standard for Compassionate Release

           “‘Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]’” United States v. James, 728 F. App’x 818, 822 (10th

Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). The

Tenth Circuit “has held that ‘a district court is authorized to modify a defendant’s sentence only

in specified instances where Congress has expressly granted the court jurisdiction to do so.’”

United States v. Poutre, ___ F. App’x ___, 2021 WL 271948, at *1 (10th Cir. Jan. 27, 2021)

(quoting United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (brackets omitted)). See

also United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (“Unless the basis for

resentencing falls within one of the specific categories authorized by section 3582(c), the district

court lack[s] jurisdiction to consider [the defendant’s] request.” (second alteration in original,

citations and internal quotation marks omitted)).

           Section 3582(c) of Title 18 announces a general rule that the “court may not modify a

term of imprisonment once it has been imposed[.]” But the statute also recognizes certain

exceptions. Even after it has imposed a term of imprisonment, the sentencing court may modify



                                                   3
         Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 4 of 10




that term “upon motion of the defendant after [1] the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). “Under that statute,

a district court may reduce a sentence if, after considering any applicable sentencing factors in 18

U.S.C. § 3553, it finds ‘extraordinary and compelling reasons warrant such a reduction’ and the

‘reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” United States v. Haynes, 827 F. App’x 892, 895 (10th Cir. 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)). “‘Unless the basis for resentencing falls within one of the specific

categories authorized by section 3582(c), the district court lack[s] jurisdiction to consider [the

defendant’s] request.’” Poutre, 2021 WL 271948, at *1 (quoting United States v. Brown, 556

F.3d 1108, 1113 (10th Cir. 2009)). “[Tenth Circuit] cases thus require the movant to show that §

3582(c) authorizes relief for the court to have jurisdiction.” Id. (first citing White, 765 F.3d at

1250; then citing United States v. C.D., 848 F.3d 1286, 1291 (10th Cir. 2017)).

         Where a defendant moving under § 3582(c)(1)(A)(i) fails to show that he satisfies any of

the statute’s requirements, the court must dismiss the motion for lack of jurisdiction. See Poutre,

2021 WL 271948, at *1; Saldana, 807 F. App’x at 820.

   IV.        Compassionate Release Discussion

         A.      Exhaustion or Lapse Under 18 U.S.C. § 3582(c)(1)(A)

         An inmate seeking compassionate release under § 3582(c)(1)(A) must first “request that

the BOP file a compassionate-release motion on his behalf to initiate his administrative

remedies.” United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (citations

omitted); see also 18 U.S.C. § 3582(c)(1)(A). The court properly may consider a defendant’s



                                                  4
        Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 5 of 10




motion under § 3582(c)(1)(A) filed after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A). “In other words, if a

warden lets 30 days pass without responding to an inmate’s request under § 3582(c)(1)(A), the

inmate may proceed directly to file a motion with the court who imposed the prison term.”

United States v. Harris, No. 15-40054-01-DDC, 2020 WL 7122430, at *3 (D. Kan. Dec. 4, 2020)

(discussing competing readings of “the lapse of 30 days”). But “if the warden responds to a

request within 30 days, defendant must fully exhaust available administrative appeals before

filing a motion in district court.” United States v. McIntosh, No. CR 11-20085-01-KHV, 2020

WL 5747921, at *2 (D. Kan. Sept. 25, 2020), reconsideration denied, No. CR 11-20085-01-

KHV, 2020 WL 6270918 (D. Kan. Oct. 26, 2020) (citations omitted).

       Mr. Valerius submitted his request for compassionate release to the warden on July 30,

2020, and he asserts he never received a response. Docs. 115 at 3, 115-1 at 1. Mr. Valerius

submitted his motion for compassionate release to the court on October 28, 2020—more than

thirty days after submitting his request to the warden. Doc. 115 at 12. The government agrees

that Mr. Valerius satisfies the lapse requirement. See Doc. 117 at 8 n.5 (“As 30 days have passed

since July 30, 2020, without a response by the Warden at Forrest City, this Court is authorized to

address the defendant’s motion for compassionate release.”). The court finds that more than 30

days passed without a response from the warden after Mr. Valerius submitted his request. So,

Mr. Valerius has met 18 U.S.C. § 3582(c)(1)(A)’s lapse requirement.

       B.      Extraordinary and Compelling Circumstances

       Mr. Valerius asserts multiple health conditions including sleep apnea, poor circulation in

one leg, high blood pressure, obesity, and a previous COVID-19 diagnosis. Doc. 115 at 5. Mr.




                                                5
         Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 6 of 10




Valerius contends these medical conditions qualify as extraordinary and compelling

circumstances during the COVID-19 pandemic. Id.

        The government concedes Mr. Valerius asserts a medical condition—obesity—that

qualifies as an extraordinary and compelling circumstance during the COVID-19 pandemic

under § 3582(c)(1)(A) given “CDC and/or DOJ guidelines[.]” Doc. 117 at 16–17. “[T]he

defendant stands at 6’1” and weigh[s] approximately 265 pounds, resulting in a BMI of 35.0.”

Id. The CDC designates obesity, a BMI over 30, as a medical condition that puts individuals at

increased risk for severe illness from COVID-19. See CDC, People with Certain Medical

Conditions (updated Feb. 3, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Feb. 4, 2021) (“Adults of any age

with the following conditions are at increased risk of severe illness from the virus that causes

COVID-19: . . . Obesity (body mass index [BMI] of 30 kg/m2 or higher but < 40 kg/m2)”).

        Satisfied that extraordinary and compelling reasons exist, the court next considers

whether the relevant sentencing factors under 18 U.S.C. § 3553(a) warrant the sentence

modification Mr. Valerius requests.

        C.      Sentencing Factors of 18 U.S.C. § 3553(a)3




3
         The relevant sentencing factors the court considers are: (1) the nature and circumstances of the
offense and the history and characteristics of the defendant; (2) the need for the sentence imposed to
reflect the seriousness of the offense, to promote respect for the law, to provide just punishment for the
offense, to afford adequate deterrence to criminal conduct, to protect the public from further crimes of the
defendant, and to provide the defendant with needed educational or vocational training, medical care or
other correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the
kinds of sentence and sentencing range established for the offense committed; (5) any pertinent policy
statement; (6) the need to avoid unwarranted sentence disparities; and (7) the need to provide restitution
to any victims of the offense. See 18 U.S.C. § 3553(a).


                                                     6
        Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 7 of 10




       The government opposes Mr. Valerius’s motion because, it argues, § 3553(a)’s

sentencing factors disfavor his request. Doc. 117 at 18.4 The government asserts that “a

reduction to time-served would run counter relative to the nature and seriousness of his offense

and the need for his sentence to provide just punishment and otherwise promote respect for the

law.” Id.; see also 18 U.S.C. § 3553(a)(1)–(2)(A).

       The court may “reduce the term of imprisonment . . . after considering the factors set

forth in section 3553(a) to the extent that they are applicable, if it finds that—(i) extraordinary

and compelling reasons warrant such a reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). If the court

determines extraordinary and compelling reasons exist, then the court analyzes whether its

analysis of § 3553(a)’s factors have shifted enough that “an authorized reduction is in fact

warranted.” See White, 765 F.3d at 1245 (analyzing § 3582(c)(2)’s identical language requiring

the court to “consider[] the factors set forth in section 3553(a) to the extent they are applicable”

before granting a requested sentence modification); see also United States v. Johnson, No. 15-

40064-01-DDC, 2020 WL 5981676, at *5–6 (D. Kan. Oct. 8, 2020) (discussing § 3553(a) and

the required shift in the court’s § 3553(a) analysis to warrant the requested sentence

modification); cf. United States v. Cumins, ___ F. App’x ___, 2021 WL 162339, at *2 (10th Cir.

Jan. 19, 2021) (affirming denial of compassionate release after district court determined “the

statutory sentencing factors would weigh against early release” and finding “[t]his reasoning fell

within the realm of discretion afforded to the district court”).

       If a proposed modified sentence strays too far from the original sentence, the § 3553(a)

factors cannot support the sentence reduction, even where a defendant faces extraordinary and



4
        The government does not argue Mr. Valerius poses a direct and immediate danger to society at
large. See Doc. 117.


                                                  7
        Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 8 of 10




compelling circumstances. See United States v. Pope, No. 16-10039-JTM, 2020 WL 5704270, at

*1 (D. Kan. Sept. 24, 2020) (“This court has concluded that compassionate release based on

COVID-19 related concerns should be denied where the resulting sentence would materially

depart from an appropriate § 3553(a) sentence” (citations omitted)); United States v. Kaufman,

No. 04-40141-1-JTM, 2020 WL 4196467, at *2 (D. Kan. July 21, 2020) (“Even when an older

inmate faces some serious medical condition, compassionate release should be denied if it would

radically alter the appropriate § 3553 sentence.” (citations omitted)); cf. United States v.

Edwards, No. 17-40093-01-DDC, 2020 WL 7263880, at *3 (D. Kan. Dec. 10, 2020) (granting

motion under § 3582(c)(1)(A) where defendant served nearly 95% of his sentence and already

had transferred to a residential reentry center).

       Here, Mr. Valerius is set to complete his term of imprisonment on July 9, 2030. See

Brandon J. Valerius, Reg. No. 14254-031, https://www.bop.gov/inmateloc/ (last visited Jan. 29,

2021). So, roughly 113 months—or 67%—of his 168-months term of imprisonment remains.

He asks the court to modify his sentence by reducing his term of imprisonment to time served or

impose a term of supervised release. Doc. 118 at 4. To grant this request would reduce the

severity of Mr. Valerius’s sentence significantly.

       The court recognizes the COVID-19 pandemic may increase the severity of Mr.

Valerius’s sentence beyond what it considered during his June 2018 sentencing. Mr. Valerius

argues he suffers from “a particularized threat to his health because of the likelihood of

reinfection at the prison he is housed in.” Id. at 3. And, he argues, the court did not “sentence

him to the cruel sentence he is currently serving.” Id.

       Given Mr. Valerius’s incarceration and health condition during the COVID-19 pandemic,

the court’s assessment of various factors under § 3553(a) have shifted. The court concludes that



                                                    8
        Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 9 of 10




several sentencing factors favor a lesser sentence today than when our court considered them

during Mr. Valerius’s June 2018 sentencing. But those factors have not shifted far enough for

the court to conclude that the pertinent § 3553(a) factors—in aggregate—justify the modified

sentence that Mr. Valerius seeks. The court notes that Mr. Valerius’s criminal history includes

two other federal narcotics convictions. Doc. 87 at 23, 25 (PSR ¶¶ 117, 120). And, the

government attaches Mr. Valerius’s disciplinary report which lists three incidents while in BOP

custody—including two drug violations within the last year. Doc. 117-1 at 1. Reducing Mr.

Valerius’s sentence to time served would no longer reflect the history and characteristics of the

defendant nor provide adequate deterrence to criminal conduct. See 18 U.S.C. §§ 3553(a)(1),

(a)(2)(B).

        The court concludes that the modified sentence that Mr. Valerius requests fails to reflect

the applicable sentencing factors and would not comply with the purposes that § 3553(a) lists.

Thus, modifying the imposed term of imprisonment is not warranted under § 3582(c)(1)(A).

Since Mr. Valerius’s motion fails to satisfy the statutory requirements, the court lacks subject

matter jurisdiction and must dismiss the motion. See Saldana, 807 F. App’x at 819.

   V.        Conclusion

        Mr. Valerius asks the court to modify his sentence by reducing his term of imprisonment

to time served and adding a term of home confinement to his supervised release. While the risks

his medical conditions present to him while incarcerated during the COVID-19 pandemic do

alter the court’s analysis of certain sentencing factors under § 3553(a) to some extent, the shift is

insufficient to permit the court to conclude that Mr. Valerius’s extraordinary and compelling

reasons warrant the sentencing modification he seeks. So, § 3582(c)(1)(A) does not permit the




                                                  9
        Case 5:17-cr-40079-DDC Document 119 Filed 02/11/21 Page 10 of 10




court to modify Mr. Valerius’s sentence. The court must dismiss the motion for lack of subject

matter jurisdiction.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Valerius’s Motion for

Compassionate Release (Doc. 115) is dismissed for lack of subject matter jurisdiction.

       IT IS FURTHER ORDERED THAT Mr. Valerius’s request for appointment of counsel

is denied.

       IT IS SO ORDERED.

       Dated this 11th day of February, 2021, at Kansas City, Kansas.



                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               10
